Citation Nr: 1616379	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  12-14 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of consideration for Department of Veterans Affairs (VA) death benefits.  


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1923 to January 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 determination of the Department of Veterans Affairs (VA) Manila Regional Office (RO) in Pasay City, Philippines. 

This case was previously before the Board in October 2013 at which time the Board remanded the claim for further development.  Subsequently, in an August 2014 decision, the Board reopened the appellant's previously denied claim of entitlement to recognition as the surviving spouse of the Veteran on the basis of the receipt of new and material evidence.  See 38 U.S.C.A. § 5108, 7104 (West 2014); 38 U.S.C.A. § 3.156, 20.1100 (2015).  The Board then remanded the claim to the RO for further adjudication.  See August 2014 Board Decision.  That development having been completed, the claim has returned to the Board.

The Virtual VA and VBMS paperless claims processing systems contain additional documents pertinent to the present appeal.

The Board also notes that the issue of substitution has been raised by the record.  See also 38 C.F.R. § 3.1010 (concerning substitution requests).  Specifically, in January 2016 correspondence, the appellant's niece, G.D., requested that she be allowed to continue the appellant's claim to completion, as the appellant died during the pendency of the appeal.  See Correspondence Dated January 27, 2016.  However, the Agency of Original Jurisdiction (AOJ) has not, as yet, made a determination as to G.D.'s eligibility to substitute in the instant appeal.  Importantly, the Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 C.F.R. § 3.1010(e) (2015) (". . . [T]he agency of original jurisdiction will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board of Veterans' Appeals.").  See also 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101(a) (2015).  Accordingly, the claim for substitution is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The appellant died in January 2016, during the pendency of this appeal.


CONCLUSION OF LAW

Because of the appellant's death, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2015); 79 Fed. Reg. 52982 -84 (September 5, 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal therefore has become moot by virtue of the death of the appellant and accordingly must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2015); 79 Fed. Reg. 52982 -84 (September 5, 2014).  A request for substitution must be filed with the agency of original jurisdiction (AOJ) not later than one year after the date of the appellant's death.  38 C.F.R. §§ 3.1010(b), 20.1302(a).  If the AOJ grants the request to substitute, the case will assume its original place on the Board's docket.  38 C.F.R. §§ 20.1302(a), 20.900(a)(2) (2015).


ORDER

The appeal is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


